DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the references do not disclose that the references do not disclose that the housing is attached by magnet and that the housing would detach when friction exceeds the magnet force holding the pieces together. However, this is a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Suzuki clearly depicts the housing and platen as 2 different parts [Fig 1-4]. Furthermore, Morita explicitly teaches that the housing should be replaceable [0008, 0010], ie easily separable and attachable to the platen in some way. As previously discussed, Kimura 664 utilizes magnets to attach die to the platen to allow for reliable attachment and removal [0029]. As Suzuki and Morita already taught to make the housing replaceable and separable from the platen and Kimura 664 taught that replaceable objects can be reliably removed and attached to the platen by magnetism, one of ordinary skill in the art would have a reasonable expectation of success that the housing could be reliably attached and removed via magnetism. Moreover, there were not infinite options as suggested by applicant, when Kimura 664 provided a specific teaching of magnetism. Applicant is essentially arguing that upon having a separate housing and platen, a clear teaching to make the housing removable from the platen, and a clear teaching of an effective configuration as to how to attach and remove a part from the platen (magnetism), one of ordinary skill in the art would have not have predicted that magnets would attach the housing to the platen. Applicant argues that the prior art does not recognize the advantageous effect of notifying the operator as to friction resistance by the housing separating. Though Suzuki is ambiguous as to how they are attached together, the examiner notes that coming apart when a frictional force on one of the 2 separable parts exceeds the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2010-052141) in view of Kimura (US 2011/0311664) referred to 664 and Morita (JP 2000-280313).
As to claim 1, Suzuki teaches a mold clamping mechanism of an injection molding device that includes a moving platen (3) that is movable in a mold clamping direction and a mold opening direction, relative to a stationary platen (1) [0013, Fig 1-3], and a tie bar (2) that is inserted through a through-hole (5) formed in the moving platen [Fig 1, 2, 0013], the mold clamping mechanism comprising: a seal member (29) configured to seal in lubricant that has leaked from the through-hole, and attached to a peripheral side surface of the tie bar exposed from the moving platen [Fig 1, Claim 1, 0017-0020]; and a housing (23) that is separate from the moving platen, the housing configured to contact a surface of the moving platen and cover the tie bar, from the moving platen to the seal member, and the seal member [0017-0020, Overview, Fig 1, 2, claim 1]. Suzuki teaches the housing is fixed to the moving platen [0017-0020, Overview, Fig 1, 2, claim 1].
Suzuki teaches the housing is fixed to the moving platen as explained above, but does not state it is fixed by magnetic force.
Morita teaches a molding machine with a movable platen on a tie bar wherein the detachable housing easy and reliable replacement [Overview, 0008, 0010]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suzuki and made the housing be replaceable to the platen, as suggested by Morita, in order to allow for easy replacement of the seal.   
664 teaches an injection molding machine with a clamping mechanism [Abstract] wherein a plate is fixed to the platen by magnetism as this allowed for proper alignment of the rods and allowed reliable attachment and removal [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suzuki and had the housing be fixed by magnetism, as suggested by 664, in order to allow for proper alignment of the rods and allow for reliable attachment and removal. 
As Suzuki teaches the housing is a separate part from the platen [Fig 1-4] when the friction resistance from the tie bar is greater than what holds the 2 parts together, the housing would be released or detach from the platen. As the combination of Suzuki, Morita and 664 teach that the housing can be held in place by a magnetic force, the point at which the apparatus of the combination of references would display the releasing of the house would be at the point at which friction became greater than the magnetic force.   
As to claim 6, Suzuki teaches a fiber member (30) that is housed in the housing, arranged farther from the moving platen than the seal member (29) is, and configured to close a space between the tie bar and the housing [claim 3, 0030, Fig 1, 2].
As to claim 7, Suzuki teaches a covering member in this case a seal (28) that is housed in the housing, arranged closer to the moving platen than the seal member is, and configured to cover a peripheral side surface of the tie bar [Fig 1, Claim 1, 0017-0020], but does not explicitly state the seal is slidable relative to the tie bar.
Morita teaches a molding machine with a movable platen on a tie bar wherein the detachable ie slidable seal coats the bar evenly with lubricant and allows for easy replacement [Overview, 0006, 0008]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suzuki and made the 
As to claim 8, Suzuki teaches a space between the covering member (28) and the tie bar is smaller than a space between a tube-shaped bush (5A) fixed to the through-hole and the tie bar inserted through the bush [Fig 1,2, 0003].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2010-052141) in view of Kimura (US 2011/0311664) referred to 664 and Morita (JP 2000-280313), as applied to claim 1, 6-8 above, and in further view of Kimura (US 2010/0013583).
As to claim 5, Suzuki teaches the housing as discussed above, but does not explicitly state the recessed portion is formed in an outer surface of the moving platen on the stationary platen side, and the housing is housed inside the recessed portion.
Kimura teaches an injection molding machine with clamping mechanism wherein the through holes are within a recessed portion of the platen [Fig 1-3, 0001, 0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had recesses in the platen assembly around the through holes, as suggested by Kimura, as this platen shape had proven successful at clamping the mold in an injection molding assembly. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742